1

2

3

4

5

6

7                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
8                                       AT TACOMA

9    OCEANCONNECT MARINE UK LTD.,                                IN ADMIRALTY

10                                   Plaintiff,                  No. 3:19-cv-06166

11                            v.                                 EMERGENCY MOTION TO ISSUE
                                                                 WARRANT FOR ARREST OF VESSEL
12   M/V COREFORTUNE OL (IMO No. 9511014), its
     engines, tackle and apparel, etc.
13
                                     Defendant IN REM.
14

15             Plaintiff OceanConnect Marine UK, Ltd. (hereinafter “Plaintiff” or “OceanConnect”)

16   respectfully moves this Court, pursuant to Fed. R. Civ. P. Supplemental Rule C (3) for

17   Admiralty or Maritime Claims and Asset Forfeiture Actions (“Supplemental Rule”) to

18   authorize the arrest of the vessel M/V COREFORTUNE OL, IMO No. 9511014 to enforce

19   Plaintiff’s maritime lien.

20             Supplement Rule C establishes the basis for the vessel arrest: “[a]n action in rem may

21   be brought: (a) [t]o enforce any maritime lien…” and “the court must issue an order directing

22   the clerk to issue a warrant for the arrest of the vessel or other property that is the subject of

23   the action.” Supplemental Rule C(1)(a) and C(3)(a). See also Local Admiralty Rule 116.

24
     EMERGENCY MOTION TO ISSUE WARRANT FOR                                            Le Gros Buchanan
     ARREST OF VESSEL – Page 1                                                             & Paul
25                                                                                       4025 Delridge way sw
     Case No. 3:19-cv-06166                                                                     SUITE 500
                                                                                     SEATTLE, WASHINGTON 98106-1271
26   {29318-00311823;1}
                                                                                              (206) 623-4990
1              As established by Plaintiff’s Verified Complaint and attached exhibits (Dkt. 1) and

2    the Declaration of Mary C. Butler, which are incorporated here by reference, Plaintiff holds a

3    maritime lien on the defendant vessel M/V COREFORTUNE OL, IMO 9511014, for

4    necessaries Plaintiff provided to the vessel and for which no payment has been received.

5              DATED this 5th day of December, 2019.

6                                                         LE GROS BUCHANAN & PAUL

7
                                                          s/ Eric R. McVittie
8                                                         s/ Mary C. Butler
                                                          Eric R. McVittie, WSBA #20538
9                                                         Mary C. Butler, WSBA #44855
                                                          4025 Delridge Way SW, Suite 500
10                                                        Seattle, WA 98106-1271
                                                          Phone: (206) 623-4990
11                                                        Fax: (206) 467-4828
                                                          Email: emcvittie@legros.com
12                                                        mbutler@legros.com

13                                                        Attorneys for Plaintiff OceanConnect
                                                          Marine UK Ltd.
14

15

16

17

18

19

20

21

22

23

24
     EMERGENCY MOTION TO ISSUE WARRANT FOR                                        Le Gros Buchanan
     ARREST OF VESSEL – Page 2                                                         & Paul
25                                                                                   4025 Delridge way sw
     Case No. 3:19-cv-06166                                                                 SUITE 500
                                                                                 SEATTLE, WASHINGTON 98106-1271
26   {29318-00311823;1}
                                                                                          (206) 623-4990
